UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):April 22, 2010 Desert Capital REIT, Inc. (Exact Name of Registrant as Specified in ItsCharter) Maryland (State or Other Jurisdiction of Incorporation) 0-51344 20-0495883 (Commission File Number) (IRS Employer Identification No.) 1291 W. Galleria Drive, Suite 200, Henderson, Nevada (Address of Principal Executive Offices) (Zip Code) (800) 419-2855 (Registrant's Telephone Number, Including Area Code) NONE. (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. Desert Capital REIT, Inc.posted anewsletter on its website at www.desertcapitalreit.com and mailed it to all stockholders on April 22, 2010.A copy of which is furnished as Exhibit99.1 and incorporated by reference. In accordance with general instruction B.2 to Form8-K, the information in this Form8-K under Item 7.01 (Regulation FD Disclosure) shall be deemed “furnished” and not “filed” with the Securities and Exchange Commission for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Desert Capital REIT, Inc. newsletter dated April 22, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this current report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. Date:April 22, 2010 DESERT CAPITAL REIT, INC. By: /s/Todd B. Parriott Todd B. Parriott Chief Executive Officer EXHIBIT INDEX Exhibit No. Title Desert Capital REIT, Inc. newsletter dated April 22, 2010
